EXHIBIT 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Amendment No. 3 to Credit Agreement (“Amendment”) is made as of April 22,
2014 (“Third Amendment Effective Date”) among MANITEX INTERNATIONAL, INC., a
Michigan corporation, MANITEX, INC., a Texas corporation, MANITEX SABRE, INC., a
Michigan corporation, BADGER EQUIPMENT COMPANY, a Minnesota corporation, and
MANITEX LOAD KING, INC., a Michigan corporation (each, individually a “US
Borrower,” and collectively the “US Borrowers”) and MANITEX LIFTKING, ULC, an
Alberta company (the “Canadian Borrower” and, together with the US Borrowers,
the “Borrowers” and each individually, a “Borrower”) and COMERICA BANK, a Texas
banking association (in its individual capacity, “Comerica”), as US Agent, US
Swing Line Lender, a US Issuing Lender and a US Lender, COMERICA BANK, a Texas
banking association and authorized foreign bank under the Bank Act (Canada),
through its Toronto branch (in its individual capacity, “Comerica Canada”) as
Canadian Agent, Canadian Swing Line Lender, Canadian Issuing Lender and a
Canadian Lender, and all other Lenders from time to time party hereto
(collectively, the “Lenders”).

PRELIMINARY STATEMENT

The Borrowers, US Agent, Canadian Agent and the Lenders entered into a Credit
Agreement dated August 19, 2013, as amended by that First Amendment to Credit
Agreement dated as of October 15, 2013 and that Second Amendment to Credit
Agreement dated as of November 26, 2013 (as amended the “Credit Agreement”)
providing terms and conditions governing certain loans and other credit
accommodations extended by the US Agent, Canadian Agent and Lenders to Borrowers
(“Obligations”).

Borrowers, US Agent, Canadian Agent and the Lenders have agreed to amend the
terms of the Credit Agreement as provided in this Amendment.

AGREEMENT

1. Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.

2. Amendment.

a. The following definition of “Canadian WIP Cap” is hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:

“Canadian WIP Cap shall mean (i) CDN$1,000,000 from the Third Amendment
Effective Date through to March 31, 2015, and (ii) CDN$850,000 from April 1,
2015 and thereafter.

b. The following definition of “Canadian Inventory Cap” is hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:

“Canadian Inventory Cap shall mean (i) CDN$7,000,000 from the Third Amendment
Effective Date through to March 31, 2015, and (ii) CDN$5,500,000 from April 1,
2015 and thereafter.



--------------------------------------------------------------------------------

c. The following definition of “Third Amendment Effective Date” is hereby added
to Section 1.1 of the Credit Agreement in the appropriate alphabetical order:

d. “Third Amendment Effective Date shall mean April 22, 2014.

e. The definition of “Canadian Borrowing Base” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Canadian Borrowing Base shall mean, as of any date of determination thereof,
without duplication, an amount equal to the sum of:

(a) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Accounts; plus

(b) eighty-five percent (85%) of Canadian Borrowing Base Obligors’ Eligible
Government Accounts; plus

(c) the sum of (x) 50% of Canadian Borrowing Base Obligors’ Eligible Inventory
(excluding work-in-process Eligible Inventory); plus (y) the lesser of (i) 30%
of Canadian Borrowing Base Obligors’ work-in-process Eligible Inventory which is
properly classified under GAAP as work-in-process inventory, or (ii) the
Canadian WIP Cap; provided, however, the sum of amounts determined under
(x) plus the amount determined under (y) shall not exceed the Canadian Inventory
Cap; minus

(d) Priority Payables;

provided that (x) the Canadian Borrowing Base shall be determined on the basis
of the most current Canadian Borrowing Base Certificate required or permitted to
be submitted hereunder, and (y) any reserves or other adjustments established by
the Canadian Agent or the Majority Canadian Revolving Credit Lenders on the
basis of any subsequent collateral audits conducted hereunder, all in accordance
with ordinary and customary asset-based lending standards, as reasonably
determined by the Canadian Agent and the Majority Canadian Revolving Credit
Lenders. For greater certainty, Canadian Borrowing Base Obligors’ Eligible
Accounts and Eligible Inventory shall not include inventory financed pursuant to
the Specialized Equipment Export Facility and accounts derived therefrom and
provided, further such inventory financed by the Specialized Equipment Export
Facility and accounts derived therefrom shall be detailed in a schedule to the
Canadian Borrowing Base Certificate.”

f. The definition of “Eligible Canadian Accounts” in Section 1.1 of the Credit
Agreement is hereby replaced by the following definition of “Eligible Government
Accounts”:

“Eligible Government Accounts shall mean those Accounts which meet all the
requirements of Eligible Accounts except for the requirements set forth in
(j)(ii) of the definition of Eligible Accounts and shall include the following
government Accounts owing by: (i) Canadian Commercial Corporation, a Crown
corporation of the Government of Canada, (ii) Canadian Department of National
Defence, a department of the Government of Canada, (iii) the US State Department
– GSO, (iv) the USA CE Finance Center, (v) the United Nations, and (vi) North
Atlantic Treaty Organization (NATO).”

 

- 2 -



--------------------------------------------------------------------------------

3. Representations and Warranties. The Borrowers represent, warrant, and agree
that:

a. Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each related
document, agreement, and instrument remain true and correct, continue to be
satisfied in all respects, and are legal, valid and binding obligations with the
same force and effect as if entirely restated in this Amendment, other than
those representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct as of such earlier date.

b. When executed, the Agreement, as amended by this Amendment will continue to
constitute a duly authorized, legal, valid, and binding obligation of the
Borrowers enforceable in accordance with its terms. The Credit Agreement, as
amended, along with each related document, agreement and instrument, is ratified
and confirmed and shall remain in full force and effect and the Credit Parties
further represent and warrant that they have taken all actions necessary to
authorize the execution and performance of such documents.

c. There is no Default or Event of Default existing under the Credit Agreement,
or any related document, agreement, or instrument, and no event has occurred or
condition exists that is or, with the giving of notice or lapse of time or both,
would be such a default.

d. As applicable to each such Credit Party, the articles of incorporation,
articles of formation, articles of amalgamation, bylaws, operating agreements
and resolutions and incumbency certificates of the Borrowers and the Guarantors
delivered to US Agent and Canadian Agent in connection with the Credit Agreement
on or about August 19, 2013, have not been repealed, amended or modified since
the date of delivery thereof and that same remain in full force and effect.

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

5. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the laws of the
State of Michigan without regard to principles of conflicts of law.

6. No Defenses. The Credit Parties acknowledge, confirm, and warrant to US
Agent, Canadian Agent and the Lenders that as of the date hereof the Credit
Parties have absolutely no defenses, claims, rights of set-off, or counterclaims
against US Agent, Canadian Agent and the Lenders under, arising out of, or in
connection with, this Amendment, the Credit Agreement, the Loan Documents and/or
the individual advances under the Obligations, or against any of the
indebtedness evidenced or secured thereby.

7. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Credit Agreement and the Loan Documents and agree that
they remain in full force and effect.

8. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by the Credit Parties and the Lenders.
In executing this Amendment, the Credit Parties are not relying on any promise
or commitment of US Agent, Canadian Agent and/or the Lenders that is not in
writing signed by the applicable Agent and/or the Lenders.

 

- 3 -



--------------------------------------------------------------------------------

9. Acknowledgment and Consent of Guarantors. Each of the US Credit Parties has
guaranteed the payment and performance of the Obligations by Borrowers pursuant
to Guaranty dated August 19, 2013 (the “Guaranty”). Each of the Guarantors, by
singing below, acknowledges and consents to the execution, delivery and
performance of this Amendment, and agrees that the Guaranty remains in full
force and effect. Each of the Guarantors further represents that it is in
compliance with all of the terms and conditions of its Guaranty.

10. Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of US Agent, Canadian Agent and the Lenders
incurred in connection with the preparation, execution, and delivery of this
Amendment, and the other documents contemplated by this Amendment.

11. Effectiveness and Counterparts. This Amendment may be executed in as many
counterparts as US Agent, Canadian Agent, the Lenders and the Borrowers deem
convenient, and shall become effective upon delivery to US Agent and Canadian
Agent of: (i) all executed counterparts hereof from the Lenders and from
Borrowers and each of the Guarantors; (ii) the documents listed on the Closing
Checklist attached hereto as Exhibit A; and (iii) any other documents or items
which US Agent or Canadian Agent may require to carry out the terms hereof.

 

- 4 -



--------------------------------------------------------------------------------

This Amendment No. 3 to Credit Agreement is executed and delivered on the Third
Amendment Effective Date.

 

COMERICA BANK, as US Agent

By:

 

/s/ James Q. Goudie, III

 

James Q. Goudie, III

Its:

 

Vice President

 

COMERICA BANK, as US Lender, as US Issuing Lender, and as US Swing Line Lender

By:

 

/s/ James Q. Goudie, III

 

James Q. Goudie, III

Its:

 

Vice President

 

COMERICA BANK, as Canadian Agent

By:

 

/s/ Omer Ahmed

 

Omer Ahmed

Its:

 

Portfolio Manager

 

COMERICA BANK, as Canadian Lender, as Canadian Issuing Lender, and as Canadian
Swing Line Lender

By:

 

/s/ Omer Ahmed

 

Omer Ahmed

Its:

 

Portfolio Manager

 

- 5 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

FIFTH THIRD BANK, as US Lender

/s/ Matthew Berman

By:

 

Matthew Berman

 

Print Name

Its:

 

Assistant Vice President

 

Title

 

- 6 -



--------------------------------------------------------------------------------

[Signature Page – US Lender]

 

HSBC BANK USA, N.A, as US Lender

/s/ Daniel K. Sabol

By:

 

Daniel K. Sabol

 

Print Name

Its:

 

Vice President

 

Title

 

- 7 -



--------------------------------------------------------------------------------

[Signature Page US Borrowers]

 

MANITEX INTERNATIONAL, INC.

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

President

MANITEX, INC.

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

President

MANITEX SABRE, INC.

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

Vice President

BADGER EQUIPMENT COMPANY

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

Vice President

MANITEX LOAD KING, INC.

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

Vice President

 

- 8 -



--------------------------------------------------------------------------------

[Signature Page Canadian Borrower]

 

MANITEX LIFTKING, ULC

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

Its:

 

Vice President

 

- 9 -



--------------------------------------------------------------------------------

[Signature Page US Guarantors]

 

GUARANTORS:

     

MANITEX INTERNATIONAL, INC.

   

MANITEX, INC.

By:

 

/s/ Andrew M. Rooke

   

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

     

Andrew M. Rooke

Its:

 

President

   

Its:

 

President

MANITEX SABRE, INC.

   

BADGER EQUIPMENT COMPANY

By:

 

/s/ Andrew M. Rooke

   

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

     

Andrew M. Rooke

Its:

 

Vice President

   

Its:

 

Vice President

MANITEX LOAD KING, INC.

   

LIFTKING, INC.

By:

 

/s/ Andrew M. Rooke

   

By:

 

/s/ Andrew M. Rooke

 

Andrew M. Rooke

     

Andrew M. Rooke

Its:

 

Vice President

   

Its:

 

President

MANITEX, LLC

     

By:

 

/s/ Andrew M. Rooke

       

Andrew M. Rooke

     

Its:

 

Vice President

     

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT “A”

CLOSING CHECKLIST

 

US Borrowers:

  

Manitex International, Inc., a Michigan corporation

Manitex, Inc. a Texas corporation

Manitex Sabre, Inc., a Michigan corporation

Badger Equipment Company, a Minnesota corporation

Manitex Load King, Inc., a Michigan corporation

Canadian Borrower:

  

Manitex Liftking, ULC, an Alberta corporation

Agent:

  

Comerica Bank, as US Agent for all Lenders

Comerica Bank, as Canadian Agent for all Canadian Lenders

Lenders:

  

Comerica Bank, as US Lender and Canadian Lender

HSBC Bank, N.A., as US Lender

Fifth Third Bank, as US Lender

Guarantors:

  

Liftking, Inc. (with respect to debt of US Borrowers and Canadian Borrower)

Manitex, LLC (with respect to debt of Canadian Borrower)

All US Borrowers (with respect to debt of Canadian Borrower)

Transaction:

  

Amendment No. 3 to Credit Agreement

LOAN DOCUMENTS

 

  1.

Amendment No. 3 to Credit Agreement

  2.

Closing Certificate

 

- 11 -